Citation Nr: 1821477	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connection pension benefits.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2).

FINDINGS OF FACT

The Veteran's countable annual income, less excludable expenses, has exceeded the maximum annual pension rate for non-service connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension benefits are not met.  38 U.S.C. §§ 1503, 1513, 1521, 1522, 5107 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

In this case, the dispositive question is whether the Veteran's countable income is excessive to be entitled to pension benefits.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C. § 1503; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Id. 

VA received the Veteran's claim for nonservice-connected pension on October 29, 2015.  The Veteran has one dependent.

The MAPR for pension with for a veteran with one dependent is $16, 851, effective December 1, 2014.  See VA Adjudication Procedures Manual M21-1, Part I, Appendix B; see also http://www.benefits.va.gov/pension/current_rates_veteran_pen.asp. 

As the claim for a pension was filed in October 2015, the initial annualization period is from October 29, 2015 until October 31, 2016.  See M21-1, Part V, Subpart iii, 1.E.7.a.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. Countable income expressly includes gross salary or wages of a veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.

The record reveals that the Veteran received $1,417.90, per month, from SSA, effective December 2014.  Converting this monthly amount to an annual amount equals $17, 014.00.  Additionally, the Veteran is receiving $200.00 in annual interest/dividends earnings; an annual money market of $136.00; and his spouse is receiving SSA income of 8,494.00, annually ($707.90 monthly).  Thus, the Veteran's annual income from all sources equals $25,844.00.

Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (g).

The record shows Medicare Part B and private insurance premiums paid by the Veteran totaled $3,384.00, annually.  

For purposes of determining entitlement to nonservice-connected pension, only amounts actually paid by the Veteran can be used in calculating unreimbursed medical expenses.  The Board acknowledges the Veteran's submission of a medical expense report, dated October 2015.  Initially, the Board notes that the expenses are from a period prior to October 31, 2015.  Only unreimbursed medical expenses incurred from October 31, 2015, forward, can be used to determine entitlement to a nonservice-connected pension.  Unfortunately, the Board cannot consider any of the expenses listed after October 31, 2015, as unreimbursed.  

As such, during the initial period, the Veteran had unreimbursed medical expenses of $3, 384.00 (Medicare Part B and private insurance premiums).  Five percent ($842.00) of that amount must be deducted.  This leaves $2, 542.00 in deductible medical expenses. 

Even deducting $2, 542.00 from the Veteran's income of $25,844.00, leaves $23,302.00.  This amount exceeds the MAPR for a Veteran with one dependent at the rate of $16, 851.  This renders the Veteran ineligible for nonservice-connected pension benefits.

For the foregoing reasons, the evidence is against a finding that the criteria for the award of nonservice-connected pension benefits are met.  As the preponderance of the above evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to nonservice-connected pension benefits is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


